                                                         United States District Court
                                                         Central District of California
                                                                                                                                        JS-3

  UNITED STATES OF AMERICA vs.                                               Docket No.         CR 18-606-PSG

 Defendant      LAMONT TAYLOR,11                                            Social Security No. 9     1     9   3
       Taylor, Christopher Lomont; Taylor, Lamont
       Cranston; Taylor, Lamont II; Creed, Scott; Taylor,                   (Last 4 digits)
 akas: Lamont Cramston




                                                                                                                MONTH    DAY     YEAR
            In the presence ofthe attorney for the government, the defendant appeared in person on this date.       06      04    19

  COUI~ISEL                                                            CJA David Kaloyanides
                                                                            (Name of Counsel)

    PLEA             ~ GUILTY,and the court being satisfied that there is a factual basis for the plea. ~      NOLO    ~  NOT
                                                                                                            CONTENDERE   GUILTY
  FINDING             There being afinding/verdict of GUILTY,defendant has been convicted as charged of the offenses) of:

                     Attempted Bank Fraud; Aiding and Abetting, in violation of Title 18 U.S.C.§ 1344(2),2(a), as charged in
                     Count 1 of the Indictment.

                     Possession of Stolen Mail; Aiding and Abetting, in violation of Title 18 U.S.C.§ 1708,2(a), as charged in
                     Count 7 of the Indictment.

 JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
 AND PROB/ contrary was shown,or appeared to the Court,the Court adjudged the defendant guilty as charged and convicted and ordered that:
   COMM    Pursuant to the Sentencing Refor►n Act of 1984, it is the judgment of the Court that the defendant is hereby committed to the
   ORDER             custody of the Bureau of Prisons to be imprisoned for a term of:



27 months. This term consists of 27 months on each of Count 1 and Count 7 of the Indictment, to be
served concurrently to each other.

It is ordered that the defendant shall pay to the United States a special assessment of $200, which is due
immediately. Any unpaid balance shall be due during the period of imprisonment, at the rate of not less
than $25 per quarter, and pursuant to the Bureau of Prisons' Inmate Financial Responsibility Program.

It is ordered that the defendant shall pay restitution in the total amount of $99.69 pursuant to Titlel8
U.S.C. § 3663A to victims) as set forth in a separate victim list prepared by the Probation Office which
this Court adopts, and which reflects the Court's determination of the amount of restitution due to each
victim(s). The victim list, which shall be forwarded to the fiscal section of the Clerk's Office, shall
remain confidential to protect the privacy interests of the victim(s).




CR-104 (wpd 10/18)                                 JUDGMENT &PROBATION/COMMITMENT ORDER                                                 Page
 USA vs.    LAMONT TAYLOR,[1                              Docket No.:   CR 18-606-PSG

Restitution shall be due during the period of imprisonment, at the rate of not less than $25 per quarter,
and pursuant to the Bureau of Prisons' Inmate Financial Responsibility Program. If any amount of the
restitution remains unpaid after release from custody, monthly payments of at least 10% of defendant's
gross monthly income but not less than $25 whichever is greater, shall be made during the period of
supervised release and shall begin 30 days after the commencement of supervision.

The defendant shall be held jointly and severally liable with convicted co-defendant Christine Carolyn
Vulich for the amount of restitution ordered in this judgment. The victims' recovery is limited to the
amount of its losses and the defendant's liability for restitution ceases if and when the victims receives
full restitution.

The defendant shall comply with General Order No. 18-10.

Pursuant to Guideline § SE 1.2(a), all fines are waived as the Court finds that the defendant has
established that he is unable to pay and is not likely to become able to pay any fine.

Upon release from imprisonment, the defendant shall be placed on supervised release for a term of
3 years on each of Count 1 and Count 7 of the Indictment, such terms to run concurrently under the
following terms and conditions:

1.      The defendant shall comply with the rules and regulations ofthe United States Probation &Pretrial
        Services Office and General Order 18-10.
2.      During the period of community supervision, the defendant shall pay the special assessment and
        restitution in accordance with this judgment's orders pertaining to such payment.
3.      The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall
        submit to one drug test within 15 days ofrelease from imprisonment and at least two periodic drug
        tests thereafter, not to exceed eight tests per month, as directed by the Probation Officer.
4.      The defendant shall participate in an outpatient substance abuse treatment and counseling program
        that includes urinalysis,breath and/or sweat patch testing,as directed by the Probation Officer. The
        defendant shall abstain from using illicit drugs, alcohol, and abusing prescription medications
        during the period of supervision.
5.      As directed by the Probation Officer, the defendant shall pay all or part of the costs of treating
        Court-ordered correctional treatment to the aftercare contractor during the period of community
        supervision. The defendant shall provide payment and proof of payment as directed by the
        Probation Officer. If the defendant has no ability to pay, no payment shall be required.
6.      The defendant shall apply all monies received from income tax refunds to the outstanding
        Court-ordered financial obligation.In addition,the defendant shall apply all monies received from
        lottery winnings,inheritance,judgments and any anticipated or unexpected financial gains to the
        outstanding Court-ordered financial obligation.
7.      The defendant shall not apply for, use and/or possess any form ofidentification and/or credit card,
        debit card or other access device in any name other than defendant's own true name.

CR-104(wpd 10/18)                   JCiDGMENT &PROBATION/COMMITMENT ORDER                              Page 2
 USA vs.    LAMONT TAYLOR,II                                Docket No.:   CR 18-606-PSG

8.       The defendant shall not obtain or possess any driver's license, Social Security number, birth
         certificate, passport or any other form ofidentification in any name,other than the defendant's true
         legal name,nor shall the defendant use, any name other than his true legal name without the prior
         written approval of the Probation Officer.
9.       The defendant shall submit his person, property, house, residence, vehicle, papers, computers as
         defined in Title 18 U.S.C. § 1030(e)(1), cell phones, other electronic communications or data
         storage devices or media,office,or other areas under the defendant's control,to a search conducted
         by a United States Probation Officer or law enforcement officer. Failure to submit to a search may
         be grounds for revocation. The defendant shall warn any other occupants that the premises may
         be subject to searches pursuant to this condition. Any search pursuant to this condition will be
         conducted at a reasonable time and in a reasonable manner upon reasonable suspicion that the
         defendant has violated a condition of his supervision and that the areas to be searched contain
         evidence of this violation.
10.      When not employed or excused by the Probation Officer for schooling, training, or other
         acceptable reasons, the defendant shall perform 20 hours of community service per week as
         directed by the Probation Office.
1 1.     The defendant shall cooperate in the collection of a DNA sample from the defendant.

The Court authorizes the Probation Office to disclose the Presentence Report to the substance abuse
treatment provider to facilitate the defendant's treatment for narcotic addiction or drug and alcohol
dependency. Further redisclosure of the Presentence Report by the treatment provider is prohibited
without the consent of the sentencing judge.

Based on the Government's motion,all remaining counts are ordered dismissed as to this defendant only.

The Court recommends that the defendant be housed in Sheridan, Oregon, and be evaluated for the
Bureau ofPrisons' Residential Drug Abuse Program(RDAP)Program.

The defendant is advised of the right to appeal.




CR-104(wpd 10/18)                    JUDGMENT &PROBATION/COMMITMENT ORDER                               Page 3
  USA vs.     LAMONT TAYLOR, II                                                            Docket No.:      CR 18-606-PSG



 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




            Date
                   ~l~~r ~                                                     U. S. District Judge/Magistrate Judge

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.


                                                                               Clerk, U.S. District Court




                     ~ s is
             Filed Date
                                                                     By
                                                                               Deputy Clerk



 The defendant must comply with the standard conditions that have been adopted by this court(set forth below).

                                 STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                  While the defendant is on probation or supervised release pursuant to this judgment:
  1.   The defendant must not commit another federal, state, or local                9.    The defendant must not knowingly associate with any persons engaged
       crime;                                                                              in criminal activity and must not knowingly associate with any person
 2.    he defendant must report to the probation office in the federal                     convicted ofafelony unless granted permission to do so by the probation
       judicial district of residence within 72 hours of imposition of a                   officer. This condition will not apply to intimate family members, unless
       sentence of probation or release from imprisonment, unless                          the court has completed an individualized review and has determined
       otherwise directed by the probation officer;                                        that the restriction is necessary for protection of the community or
 3.    The defendant must report to the probation office as instructed by                  rehabilitation;
       the court or probation officer;                                               10.   The defendant must refrain from excessive use of alcohol and must not
 4.    The defendant must not knowingly leave the judicial district                        purchase, possess, use, distribute, or administer any narcotic or other
       without first receiving the permission of the court or probation                    controlled substance, or any paraphernalia related to such substances,
       officer;                                                                            except as prescribed by a physician;
 5.    The defendant must answer truthfully the inquiries ofthe probation            11.   The defendant must notify the probation officer within 72 hours ofbeing
       officer, unless legitimately asserting his or her Fifth Amendment                   arrested or questioned by a law enforcement officer;
       right against self-incrimination as to new criminal conduct;                  12.   For felony cases, the defendant must not possess a firearm, ammunition,
 6.    The defendant must reside at a location approved by the probation                   destructive device, or any other dangerous weapon;
       officer and must notify the probation officer at least 10 days before         13.   The defendant must not act or enter into any agreement with a law
       any anticipated change or within 72 hours of an unanticipated                       enforcement agency to act as an informant or source without the
       change in residence or persons living in defendant's residence;                     permission of the court;
 7.    The defendant must permit the probation officer to contact him or             14.   As directed by the probation officer, the defendant must notify specific
       her at any time at home or elsewhere and must permit confiscation                   persons and organizations of specific risks posed by the defendant to
       ofany contraband prohibited by law or the terms ofsupervision and                   those persons and organizations and must permit the probation officer to
       observed in plain view by the probation officer;                                    confirm the defendant's compliance with such requirement and to make
 8.    The defendant must work at a lawful occupation unless excused by                    such notifications;
       the probation officer for schooling, training, or other acceptable            15.   The defendant must follow the instructions of the probation officer to
       reasons and must notify the probation officer at least ten days                     implement the orders of the court, afford adequate deterrence from
       before any change in employment or within 72 hours of an                            criminal conduct, protectthepublicfromfurthercrimesofthedefendant;
       unanticipated change;                                                               and provide the defendant with needed educational or vocational
                                                                                           training, medical care, or other correctional treatment in the most
                                                                                           effective manner.




CR-,104(wpd 10/18)                                   JUDGMENT &PROBATION/COMMITMENT ORDER                                                                     Page 4
             The defendant must also comply with the following special conditions (set forth below).


           STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date ofthe judgment under 18 U.S.C. § 3612(fl(1). Payments may be subject
 to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable
 for offenses completed before April 24, 1996.

         [f all or any portion of a fine or restitution ordered remains unpaid after the terrnination of supervision, the defendant must pay the
 balance as directed by the United States Attorney's Office. 18 U.S.C. § 3613.

          The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant's mailing address or
 residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(I)(F).

         The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
 defendant's economic circumstances that might affect the defendant's ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
 The Court may also accept such notification from the government or the victim, and may,on its own motion or that ofa party or the victim, adjust
 the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C. §
 3563(a)(7).

           Payments will be applied in the following order:

                     1. Special assessments under 18 U.S.C. § 3013;
                     2. Restitution, in this sequence (under 18 U.S.C. § 3664(1), all non-federal victims must be paid before the United
                       States is paid):
                               Non-federal victims (individual and corporate),
                               Providers of compensation to non-federal victims,
                               The United States as victim;
                     3. Fine;
                     4. Community restitution, under 18 U.S.C. § 3663(c); and
                     5. Other penalties and costs.

            CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

          As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1)a signed release authorizing credit report
 inquiries;(2)federal and state income tax returns or a signed release authorizing their disclosure and (3)an accurate financial statement, with
 supporting documentation as to all assets, income and expenses ofthe defendant. In addition, the defendant must not apply for any loan or open
 any line of credit without prior approval ofthe Probation Officer.

          The defendant must maintain one personal checking account. All ofdefendant's income,"monetary gains," or other pecuniary proceeds
 must be deposited into this account, which must be used for payment ofall personal expenses. Records ofall other bank accounts, including any
 business accounts, must be disclosed to the Probation Officer upon request.

         The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                These conditions are in addition to any other conditions imposed by this judgment.




CR-1.04(wpd ]0/18)                               JUDGMENT &PROBATION/COMMITMENT ORDER                                                        Page 5
 USA vs.      LAMONT TAYLOR, II                                                 Docket No.:       CR 18-606-PSG




                                                                     RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                      to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant's appeal determined on
 Defendant delivered on                                                                      to
      at
      the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commihnent.

                                                                     United States Marshal


                                                              By
             Date                                                    Deputy Marshal




                                                                 CERTIF[CATE

 1 hereby attest and certify this date that the foregoing document is a full, true and correct copy ofthe original on file in my office, and in my
 legal custody.

                                                                     Clerk, U.S. District Court




             Filed Date                                              Deputy Clerk




                                                FOR U.S. PROBATION OFFICE USE ONLY


Upon a finding of violation of probation or supervised release, 1 understand that the court may(1)revoke supervision,(2)extend the term of
supervision, and/or(3) modify the conditions of supervision.

           These conditions have been read to me. I fully understand the conditions and have been provided a copy ofthem.


       (Signed)
               Defendant                                                            Date




                    U. S. Probation Officer/Designated Witness                      Date




CR-l04(wpd 10/l8)                               JL~DCMENT &PROBATION/COMMITMENT ORDER                                                          Page 6
